Bartlett, J.
Whether, under the circumstances stated, the magistrate could properly have compelled the defendant to give his deposition (see Gilman’s case, 8 Chand. Law Rep. 169; Burnham v. Stevens, 38 N. H. 258; Cilley v. Page, Rockingham, June T. 1862), is a question not arising here, for it does not appear .that the defendant testified under any compulsion, or that his answers were made under duress or obtained by fraud; and although the caption might have been irregular, or even unjustifiable, the admissions of the defendant contained in the deposition were by law competent evidence against him. 1 Greenl. Ev., sec. 193; 2 Stark. Ev. 28 ; 1 C. & H. Phil. Ev. 357; Collett v. Keith, 4 Esp. 212; Stockfleth v. DeTaslet, 4 Camp. 10; Smith v. Beadnell, 1 Camp. 30; State v. Flynn, 36 N. H. 70; Carter v. Beals, 44 N. H. 408; Lawrence v. Heath, Merrimack county, June term, 1860. There must be

Judgment on the verdict.